Citation Nr: 0021839	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-17 760	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acute 
compression fracture of the thoracic spine at T-8.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to December 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision by the RO in Boston, 
Massachusetts.  The veteran re-located during the pendency of 
the appeal, and the case was transferred to the jurisdiction 
of the RO in Buffalo, New York.

By a decision entered in August 1980, the RO in St. 
Petersburg, Florida, denied service connection for an 
inadequate personality, on the grounds that the condition was 
a congenital or developmental abnormality.  The veteran was 
notified of the RO's decision, and of her appellate rights, 
but she did not appeal within one year.  See 38 C.F.R. 
§ 19.118 (1980).  As a result, the RO's decision became 
final.  Nevertheless, because her current claim of service 
connection involves an acquired psychiatric disorder 
(variously claimed as PTSD, anxiety, panic disorder, and/or 
bipolar disorder), and not a personality disorder, the Board 
finds that the current claim is best viewed as a new claim, 
separate and apart from the claim that was previously denied 
in August 1980.  Cf. 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).  The Board will therefore review 
the current claim de novo.

(There are presently some unresolved issues relating to the 
veteran's representation on the current appeal.  See Remand, 
Part I, infra.  Accordingly, the Board will at this time take 
action only on those matters that can be resolved in the 
veteran's favor, without any risk of prejudice.  Action on 
the remainder of the appeal will be deferred pending 
completion of the development sought in the remand below.)


FINDINGS OF FACT

1.  The veteran has been diagnosed with, among other things, 
major depression and panic disorder with agoraphobia.

2.  Medical evidence has been received which tends to show 
that some of the veteran's psychiatric symptoms may have pre-
existed her period of active military service.

3.  Lay evidence has been received which suggests that the 
veteran may have undergone an increase in psychiatric 
symptomatology during her period of active military service.


CONCLUSION OF LAW

The claim of service connection for an acquired psychiatric 
disorder is well grounded.  38 U.S.C.A. §§ 1131, 1132, 1153, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection should be 
granted for an acquired psychiatric disorder.  She has 
offered no substantive arguments in this regard.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  The third element may sometimes be established by 
the use of statutory presumptions.  See 38 U.S.C.A. § 1112 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for an acquired psychiatric disorder is 
well grounded.  The report of an examination conducted for VA 
purposes, dated in June 1998, shows that the veteran has been 
diagnosed with, among other things, major depression and 
panic disorder with agoraphobia.  The report further 
indicates that some of the veteran's psychiatric symptoms may 
have pre-existed her period of active military service 
("[The veteran's] depression dates back to her adolescence, 
or perhaps even earlier"), and suggests that she may have 
undergone an increase in psychiatric symptomatology during 
service ("She found that she was quite anxious in the 
service and because of her symptoms, she requested and was 
granted an honorable discharge . . . .").  Inasmuch as this 
evidence establishes that it is plausible or possible that 
the veteran had a pre-service disability which was aggravated 
by service, the Board finds that the requirements for a well-
grounded claim have been satisfied.  Consequently, to this 
limited extent, the appeal is granted.


ORDER

The claim of service connection for an acquired psychiatric 
disorder is well grounded; to this limited extent, the claim 
is granted.


REMAND

I.  Acquired Psychiatric Disorder

As noted above, the Board has determined that the veteran's 
claim of service connection for an acquired psychiatric 
disorder is well grounded.  Because the claim is well 
grounded, VA has a duty to assist her in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991).

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Normally, in such a case, 
the examiner should review the available medical records 
prior to rendering an opinion as to the etiology of the 
disorder in question.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); VAOPGCPREC 20-95 (July 14, 1995).

In the present case, the veteran has not yet been afforded an 
examination specifically aimed at addressing whether she had 
a psychiatric disorder prior to service and, if so, whether 
it was chronically or permanently worsened by service, within 
the meaning of applicable law.  See, e.g., 38 U.S.C.A. 
§§ 1131, 1132, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1999).  Nor does it appear that the examination she 
was given in June 1998 was based upon a complete evidentiary 
record.  Although she has alleged relevant treatment at 
Massachusetts General Hospital, Malden Hospital, and New York 
Hospital, and by a Dr. Harmon at the Chelsea Counseling 
Center, and a Dr. Islovich at "St. Joe's Mental Health," 
the records of this treatment are not in the file.  Neither 
does the file contain the medical records underlying the 
Social Security Administration's (SSA's) decision to grant 
her disability benefits.  Under the circumstances, therefore, 
a remand is required for further development.  38 C.F.R. 
§§ 3.327, 19.9 (1999).

II.  Issues Pertaining to Representation

VA regulations provide that when a veteran appeals to the 
Board, she "will be accorded full right to representation in 
all stages of [the] appeal by a recognized organization, 
attorney, agent, or other authorized person."  38 C.F.R. 
§ 20.600 (1999).  If a veteran appoints a representative, the 
RO is to "[g]ive the representative . . . an opportunity to 
execute VA Form 646 prior to certification [of the appeal to 
the Board] in all instances."  VA Adjudication Procedure 
Manual, M21-1, Part IV, para. 8.29 (March 24, 2000).

In the present case, the record shows that the veteran 
executed a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) in March 1998, in 
favor of the Commonwealth of Massachusetts Department of 
Veterans Services (MDVS).  The record further shows that the 
veteran thereafter re-located to New York, and that her 
appeal was certified to the Board without giving MDVS an 
opportunity to prepare a VA Form 646.

It is unclear from the record whether the RO declined to 
offer MDVS an opportunity to prepare a VA Form 646 because 
the MDVS charter prohibits representation of clients who 
reside outside of Massachusetts, or for some other reason.  
This needs to be clarified.  On remand, the RO should contact 
MDVS and ask it whether its representation of the appellant 
continues.  If it does not, the RO should give the veteran an 
opportunity to appoint a new representative.  If the MDVS 
continues its representation of the veteran, or if she 
appoints a new representative, the RO should give the 
representative, whether MDVS or some other entity or 
individual, an opportunity to complete a VA Form 646 prior to 
any re-certification of this appeal to the Board.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact MDVS and ask 
it whether its representation of the 
veteran continues.  The response 
received should be associated with the 
claims folder.  If MDVS indicates that 
its representation will not continue, 
the RO should so notify the veteran and 
afford her an opportunity to appoint a 
new representative.

2.  The RO should obtain the records 
from SSA, and should ask the veteran to 
provide the RO with information 
regarding any other evidence of current 
or past treatment for psychiatric 
difficulties that has not already been 
made part of the record.  The RO should 
assist her in obtaining relevant 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  The 
RO should specifically make efforts to 
obtain any records of relevant treatment 
from Massachusetts General Hospital, 
Malden Hospital, New York Hospital, Dr. 
Harmon at the Chelsea Counseling Center, 
and Dr. Islovich at "St. Joe's Mental 
Health."  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

3.  After the above development has been 
completed, the RO should arrange to have 
the veteran scheduled for a psychiatric 
examination.  The examiner should review 
the claims folder, to include a copy of 
this remand, examine the veteran, and 
perform any testing necessary to provide 
opinions as to each of the following 
questions:

a.  With regard to the acquired 
disorders identified, is it (1) at least 
as likely as not that the disorder began 
in service, (2) more likely than not 
that the disorder had its onset after 
service, or (3) absolutely clear that 
the disorder had its onset prior to 
service?  (The examiner should state 
separate opinions as to each acquired 
disorder identified, as applicable.)

b.  If it is absolutely clear that an 
acquired psychiatric disorder existed 
prior to service, it is at least as 
likely as not that the disorder 
underwent a chronic or permanent (as 
opposed to a transient or temporary) 
increase in severity during service?  
(Again, the examiner should state 
separate opinions as to each acquired 
disorder identified, as applicable.)

c.  If it is absolutely clear that an 
acquired psychiatric disorder existed 
prior to service, and it is at least as 
likely as not that the disorder 
underwent a chronic or permanent 
increase in severity during service, is 
it clear that the increase in severity 
was due to the natural progress of the 
condition, or is it at least as likely 
as not that the disorder worsened during 
service beyond the natural progress?  
(Once again, the examiner should state 
separate opinions as to each acquired 
order identified, as applicable.)

The examiner should provide a complete 
rationale for all opinions provided, and 
should reconcile his or her conclusions 
with the report of a June 1998 
examination, conducted for VA purposes, 
which indicates, among other things, 
that "[The veteran's] depression dates 
back to her adolescence, or perhaps even 
earlier."

4.  The RO should thereafter take 
adjudicatory action on the claims here 
at issue.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and her representative, if any, have been 
given an opportunity to respond to the SSOC, the claims 
folder should be returned to this Board for further appellate 
review.  No action is required by the veteran until she 
receives further notice, but she may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



